DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the claims to overcome the 35 U.S.C 112(a) and 35 U.S.C 112(b) rejections in the previous office action.

Response to Arguments
Applicant's arguments filed on 09/13/2022 with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US PgPub No. 2010/0188503) in view of MCCRAE (US PgPub No. 2010/0268457).
Regarding claim 1, Tsai teaches a system compromising: one or more computer processors (figure 1 item 102); one or more computer memories (figure 1 item 106); one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations (figure 1 items 108 or 110 or 112; modules), the operations comprising: determining scene data within a volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the volume (figures 2A – 3D; determining scene data within a volume of a camera within a 3D environment (3D modeling), the scene data including a set of digital objects that are located within the volume (cars, streets, signs, etc.)); determining a set of traits associated with the scene data (figures 2A – 3D; analyzing data for determining a set of traits associated with the scene data; i.e. location information) and determining at least one suggested digital object to add to the set of digital objects based on a correlation between a set of traits associated with the at least one suggested digital object and the set of traits associated with the scene data (figures 2A – 3D; determining at least one suggested digital object to add to the set of digital objects based on a correlation between a set of traits associated with the at least one suggested digital object and the set of traits associated with the scene data; suggested digital object being the street and/or direction indication to be added based on correlation of the objects and i.e. location information).
However, Tsai fails to clearly teach determining scene data within a frustum volume; digital objects that are located within the frustum volume. MCCRAE, on the other hand teaches determining scene data within a frustum volume; digital objects that are located within the frustum volume.
More specifically, MCCRAE teaches determining scene data within a frustum volume (paragraph 0007 and figures 5A – 5D; data within frustum area); digital objects that are located within the frustum volume (paragraph 0007 and figures 5A – 5D; object data within frustum area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of MCCRAE with the teachings of Tsai because MCCRAE teaches that the end user workflow is simplified and more intuitive, thereby improving the overall end user experience, thereby improving the imaging in Tsai.

Regarding claim 2, as mentioned above in the discussion of claim 1, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches the operations further comprising receiving additional data from a user interface (figures 2A – 3D also paragraph 0022; location information); and wherein the determining of the set of traits of the scene data is further based on the received additional data (figures 2A – 3D; location).

Regarding claim 3, as mentioned above in the discussion of claim 1, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches wherein a trait of the set of traits associated with the scene data comprises a word or a combination of words that can be associated with a concept from which a context is derivable (figures 2A – 3D; street name and location).

Regarding claim 4, as mentioned above in the discussion of claim 1, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches the operations further comprising determining one or more variants for the at least one suggested digital object based on an amount of a difference between the set of traits associated with the at least one suggested digital object and the one or more variants with respect to the set of traits associated with the scene data (figures 2A – 3D different directions associated with location, along with the preset GPS data, and stored street data; the operations further comprising determining one or more variants for the at least one suggested digital object based on an amount of a difference between the set of traits associated with the at least one suggested digital object and the one or more variants with respect to the set of traits associated with the scene data).

Regarding claim 5, as mentioned above in the discussion of claim 1, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the operations further include: determining a relative size of the set of digital objects within the volume compared to the volume (figures 2A – 3D; size of the indication of street and/or direction); and wherein the determining of the set of traits associated with the scene data is further based on the relative size (figures 2A – 3D; size of the indication of street and/or direction).
However, Tsai fails to clearly teach within the frustum volume compared to the frustum volume. MCCRAE, on the other hand teaches within the frustum volume compared to the frustum volume.
More specifically, MCCRAE teaches within the frustum volume compared to the frustum volume (paragraph 0007 and figures 5A – 5D; object data within frustum area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of MCCRAE with the teachings of Tsai because MCCRAE teaches that the end user workflow is simplified and more intuitive, thereby improving the overall end user experience, thereby improving the imaging in Tsai.

Regarding claim 6, as mentioned above in the discussion of claim 1, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches the operations further comprising: based on a detecting of a change to the scene data, redetermining the set of traits associated with the scene data based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits (figures 2A – 3D data redetermining based on movement and location; the operations further comprising: based on a detecting of a change to the scene data, redetermining the set of traits associated with the scene data based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits; wherein based on location change the direction and street information changes).

Regarding claim 7, as mentioned above in the discussion of claim 6, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data is caused by a change to a position of the camera or a change to an orientation of the camera (figures 2A – 3D; location change with camera).

Regarding claim 8, as mentioned above in the discussion of claim 6, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data is caused by a change to lens properties of the camera (paragraph 0004, 0050, and 0071; wherein the change to the scene data is caused by a change to lens properties of the camera).

Regarding claim 9, as mentioned above in the discussion of claim 6, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data includes an addition of a digital object to the set of digital objects or a removal of a digital object from the set of digital objects (figures 2A – 3D; location indications wherein the change to the scene data includes an addition of a digital object to the set of digital objects or a removal of a digital object from the set of digital objects).

Regarding claim 10, as mentioned above in the discussion of claim 1, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches populating the 3D environment with the at least one suggested digital object for subsequent accepting or editing via a user interface (figures 2A – 3D also paragraph 0022; populating the 3D environment with the suggested digital object for subsequent accepting or editing via a user interface).

Regarding claim 11, as mentioned above in the discussion of claim 4, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches presenting visual representations of the one or more variants in one or more corresponding user interface elements of a user interface for optional selection for including in the 3D environment (figures 2A – 3D also paragraph 0022 3D environment of location and movement; presenting visual representations of the one or more variants in one or more corresponding user interface elements of a user interface for optional selection for including in the 3D environment).

Regarding claim 12, as mentioned above in the discussion of claim 11, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the presenting of the one or more visual representations of the one or more variants includes grouping the variants into multiple groups based on the amount of the difference (figures 2A – 3D grouping of street data and display; wherein the presenting of the one or more visual representations of the one or more variants includes grouping the variants into multiple groups based on the amount of the different wherein the system includes location specific grouping).

Regarding claim 13, Tsai teaches a non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more computer processors, causes the one or more computer processors to perform operations (paragraph 0028 and figure 1 item 102), the operations compromising: determining scene data within a volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the volume (figures 2A – 3D; determining scene data within a volume of a camera within a 3D environment (3D modeling), the scene data including a set of digital objects that are located within the volume (cars, streets, signs, etc.)); determining a set of traits associated with the scene data (figures 2A – 3D; analyzing data for determining a set of traits associated with the scene data; i.e. location information); and determining at least one suggested digital object to add to the set of digital objects based on a correlation between a set of traits associated with the at least one suggested digital object and the set of traits associated with the scene data (figures 2A – 3D; determining at least one suggested digital object to add to the set of digital objects based on a correlation between a set of traits associated with the at least one suggested digital object and the set of traits associated with the scene data; suggested digital object being the street and/or direction indication to be added based on correlation of the objects and i.e. location information; suggested digital object being the street and/or direction indication).
However, Tsai fails to clearly teach determining scene data within a frustum volume; digital objects that are located within the frustum volume. MCCRAE, on the other hand teaches determining scene data within a frustum volume; digital objects that are located within the frustum volume.
More specifically, MCCRAE teaches determining scene data within a frustum volume (paragraph 0007 and figures 5A – 5D; data within frustum area); digital objects that are located within the frustum volume (paragraph 0007 and figures 5A – 5D; object data within frustum area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of MCCRAE with the teachings of Tsai because MCCRAE teaches that the end user workflow is simplified and more intuitive, thereby improving the overall end user experience, thereby improving the imaging in Tsai.

Regarding claim 14, as mentioned above in the discussion of claim 13, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches receiving additional data from a user interface (figures 2A – 3D also paragraph 0022; location information); and wherein the determining of the set of traits of the scene data is further based on the received additional data (figures 2A – 3D; location).

Regarding claim 15, as mentioned above in the discussion of claim 13, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches wherein a trait of the set of traits associated with the scene data comprises a word or a combination of words that can be associated with a concept from which a context is derivable (figures 2A – 3D; street name and location).

Regarding claim 16, as mentioned above in the discussion of claim 13, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches determining one or more variants for the at least one suggested digital object based on an amount of a difference between the set of traits associated with the at least one suggested digital object and the one or more variants with respect to the set of traits associated with the scene data (figures 2A – 3D different directions associated with location, along with the preset GPS data, and stored street data; the operations further comprising determining one or more variants for the at least one suggested digital object based on an amount of a difference between the set of traits associated with the at least one suggested digital object and the one or more variants with respect to the set of traits associated with the scene data).

Regarding claim 17, as mentioned above in the discussion of claim 13, Tsai in view of MCCRAE teach all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the operations further include: determining a relative size of the set of digital objects within the volume compared to the volume (figures 2A – 3D; size of the indication of street and/or direction); and wherein the determining of the set of traits associated with the scene data is further based on the relative size (figures 2A – 3D; size of the indication of street and/or direction).
However, Tsai fails to clearly teach within the frustum volume compared to the frustum volume. MCCRAE, on the other hand teaches within the frustum volume compared to the frustum volume.
More specifically, MCCRAE teaches within the frustum volume compared to the frustum volume (paragraph 0007 and figures 5A – 5D; object data within frustum area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of MCCRAE with the teachings of Tsai because MCCRAE teaches that the end user workflow is simplified and more intuitive, thereby improving the overall end user experience, thereby improving the imaging in Tsai.

Regarding claim 18, as mentioned above in the discussion of claim 13, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches based on a detecting of a change to the scene data, redetermining the set of traits associated with the scene data based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits (figures 2A – 3D data redetermining based on movement and location; the operations further comprising: based on a detecting of a change to the scene data, redetermining the set of traits associated with the scene data based on the change and redetermining the at least one suggested digital object based on the redetermined set of traits; wherein based on location change the direction and street information changes).

Regarding claim 19, as mentioned above in the discussion of claim 18, Tsai teaches all of the limitations of the parent claim.  Additionally, Tsai teaches wherein the change to the scene data is caused by a change to a position of the camera or a change to an orientation of the camera (figures 2A – 3D; location change with camera).


Regarding claim 20, Tsai teaches a method compromising: determining scene data within a volume of a camera within a 3D environment, the scene data including a set of digital objects that are located within the volume (figures 2A – 3D; determining scene data within a volume of a camera within a 3D environment (3D modeling), the scene data including a set of digital objects that are located within the volume (cars, streets, signs, etc.)); determining a set of traits associated with the scene data (figures 2A – 3D; analyzing data for determining a set of traits associated with the scene data; i.e. location information); and determining at least one suggested digital object to add to the set of digital objects based on a correlation between a set of traits associated with the at least one suggested digital object and the set of traits associated with the scene data (figures 2A – 3D; determining at least one suggested digital object to add to the set of digital objects based on a correlation between a set of traits associated with the at least one suggested digital object and the set of traits associated with the scene data; suggested digital object being the street and/or direction indication to be added based on correlation of the objects and i.e. location information).
However, Tsai fails to clearly teach determining scene data within a frustum volume; digital objects that are located within the frustum volume. MCCRAE, on the other hand teaches determining scene data within a frustum volume; digital objects that are located within the frustum volume.
More specifically, MCCRAE teaches determining scene data within a frustum volume (paragraph 0007 and figures 5A – 5D; data within frustum area); digital objects that are located within the frustum volume (paragraph 0007 and figures 5A – 5D; object data within frustum area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of MCCRAE with the teachings of Tsai because MCCRAE teaches that the end user workflow is simplified and more intuitive, thereby improving the overall end user experience, thereby improving the imaging in Tsai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balci (US PgPub No. 2016/0364901) teaches a system with frustum volume.
Heron (US PgPub No. 2002/0054129) teaches a system with frustum volume.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
09/27/2022